DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          	   Status of Claims

Claims 1-16 are pending. No new claims have been added and no claims have been canceled. Claims 1-6, 8-11, and 15, 16 are amended. Claims 1, 15, and 16 are independent.  This Office action is in response to the “Applicant’s arguments” received on 05/04/2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gene Vinokur on 05/13/2022.
With respect to the claims:
Claim 2 is amended as follows:
-Line 4, after “the particle tuner is” and before “configured to”, add – “further” --;
Claim 3 is amended as follows:
-Line 4, after “values of”, and before “relative pose”, add – “the” --;
-Line 6, after “determines the”, and before “of the paired particles”, delete – “weight” --, and add – “weights” --;



Reasons for Allowance
The allowable subject matter found in the Claims 1, 15, and 16 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “a processor configured to execute iteratively, the primary particle filter and the secondary particle filter, to update the estimation of pose in each particle in the set of primary particles and the set of secondary particles, based on the sensor measurements; receive, in response to at least one encounter of the robot with the neighboring robot, neighboring particles of a particle filter of the neighboring robot identifying poses of the neighboring robot and likelihoods of existence of the poses of the neighboring robot, wherein movement of at least one of the robot or the neighboring robot leads to the at least one encounter of the robot with the neighboring robot; replace, in response to the at least one encounter of the robot with the neighboring robot, the set of primary particles of the primary particle filter with the set of secondary particles fused with the neighboring particles; and an output interface configured to output the pose of the robot according to the set of primary particles of the primary particle filter of the robot”. 
The closest prior art of reference is Kaminki (US20180311822A1). Kaminki discloses an automatic method for autonomous interactions between robots, comprising an action of automatically receiving, by a transport robot, automatically computing a location of the service robot, moving the transport robot to the location of the service robot, sending a signal from the service robot to the transport robot using a signal emitter incorporated into a mechanical element attached to the service robot, coupling, using the signal, the mechanical element to a carrier element attached to the transport robot.
However, Kaminki does not specifically state a system with "a processor configured to execute iteratively, the primary particle filter and the secondary particle filter, to update the estimation of pose in each particle in the set of primary particles and the set of secondary particles, based on the sensor measurements; receive, in response to at least one encounter of the robot with the neighboring robot, neighboring particles of a particle filter of the neighboring robot identifying poses of the neighboring robot and likelihoods of existence of the poses of the neighboring robot, wherein movement of at least one of the robot or the neighboring robot leads to the at least one encounter of the robot with the neighboring robot; replace, in response to the at least one encounter of the robot with the neighboring robot, the set of primary particles of the primary particle filter with the set of secondary particles fused with the neighboring particles; and an output interface configured to output the pose of the robot according to the set of primary particles of the primary particle filter of the robot”.
Therefore, claims 1, 15, and 16 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669